Name: Commission Regulation (EEC) No 2788/87 of 18 September 1987 on the supply of common wheat to Ethiopia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268/ 12 Official Journal of the European Communities 19 . 9 . 87 COMMISSION REGULATION (EEC) No 2788/87 of 18 September 1987 on the supply of common wheat to Ethiopia as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as community food-aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid mana ­ gement ^) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 21 August 1987, on the supply of food-aid to Ethiopia the Commission allocated to this country 25 000 tonnes of cereals to be supplied free-at-port of landing ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of common wheat to Ethiopia in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 and corrigendum OJ No L 42, 12. 2. 1987, p . 54. (2) OJ No L 136, 26. 5 . 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . No L 268/ 1319 . 9 . 87 Official Journal of the European Communities ANNEX 1 . Operation No (') : 645/87 2. Programme : 1987 3 . Recipient : Ethiopia 4. Representative of the recipient (2) (Europe) : Ambassade de l'Ethiopie, Bd. St. Michel 32, 1040 Brux ­ elles . Telex 62285 ETH BRU B. (Ethiopie) : Relief and Rehabilitation Commission (RRC), PO Box 5686 Addis Abeba, cable REHAB, Tel . 15 30 11 . 5 . Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II . A.1 ) Specific characteristics : Hagberg falling number of at least 160 . 8 . Total quantity : 25 000 tonnes 9 . Number of lots : Three (1 : 8 000 tonnes / II : 8 000 tonnes / III : 9 000 tonnes) 10 . Packaging : in bulk, plus  for : lot Nos 1 and 2 : 168 000 and lot No 3 : 189 000 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilograms, and for each lot 75 needles and sufficient twine  marking on the bags , in letters at least 5 cm high, the month and the year of shipment, followed by : 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHI ­ OPIA' o 11 . Method of mobilization : the Community market 12 . Stage of supply : port of landing ^  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Assab 16 . Adress of the warehouse and, if appropriate , port of landing :  1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : I : 15 to 30 October 1987 II : 30 October to 20 November 1987 III : 16 November to 10 December 1987 18 . Deadline for the supply : I : 30 November 1987 II : 20 December 1987 III : 20 January 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 6 October 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 20 October 1987 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : I : 1 to 15 November 1987 / II : 16 to 30 November 1987 / III : 1 to 15 December 1987 (c) deadline for the supply : I : 15 December 1987 / II : 31 December 1987 / III : 31 January 1988 22. Amount of the tendering security : 5 ECU/tonne . 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (6) Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200* rue de la Loi , B  1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer f7) Refund applicable on 5 September 1987 fixed by Regulation (EEC) No 2645/87 in Official Journal of the European Communities No L 248 of 1 September 1987, p. 63 . No L 268/ 14 Official Journal of the European Communities 19 . 9 . 87 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned have not been exceeded. (4) The cost of bagging of the goods is borne by the successful tenderer. (*) The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the US $ 1,50 tax normally paid must not be applied in the case of this ship.' (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 236 20 05 235 01 32 236 10 97 235 01 30 Q Regulation (EEC) No 2330/87 (OJ L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.